Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 08/25/2022: 
Claims 1-4 and 6-14 are pending in the current application. Claims 1-4 and 6-7 have been amended. Claim 5 has been cancelled and the subject matter incorporated into independent claim 1. Claims 8-14 remain withdrawn without traverse. 
The rejections under 35 USC 112 has been overcome in light of the amendment.
The previous prior art rejections have been overcome in light of the amendments.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 directed to an invention non-elected without traverse.  Accordingly, claims 8-14 have been cancelled.
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest a second cell stack in which multiple solid salt chambers and multiple precipitation chambers are alternately formed through a cation-exchange membrane and an anion-exchange membrane mounted alternately; where the multiple solid salt chambers are alternated and comprise a first solid salt chamber filled with a first water-soluble solid salt and a second solid salt chamber filled with a second water-soluble solid salt wherein one surface of the first cell stack and one surface of the second cell stack are disposed on the same plane to be spaced apart from each other at regular intervals, and the other surface of the first cell stack and the other surface of the second cell stack share either one of a solid salt chamber and a precipitation chamber.
Freydina (US 2007/0295604) teaches a plurality of alternately filled solid salt chambers alternately spaced between a plurality of precipitation chambers; however, these are not separate cells, and are comprised within one cell (Fig. 2). 
Kontturi et al. (US 5637084A) teaches an electrodialysis device with two adjacent parallel cells that share a solid salt chamber (Fig. 7). However, the device of Kotturi comprises only one solid salt solution, and the device is directed to a method of drug delivery. Therefore, one of ordinary skill in the art would not be motivated to combine the medical electrodialysis device structure of Kontturi with the water purification electrodialysis device of Freydina. Thus, none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1. Claims 2-4 and 6-7 depend on independent claim and therefore are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729